Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 12: (Currently Amended) A computer apparatus comprising:
at least one processor configured to execute a computer-readable instruction for generating a representative image corresponding to a plurality of images in at least one target episode of webtoon content, wherein the at least one processor is configured to 

receive the plurality of images in the target episode of the webtoon content,

receive learning data based on images of at least one existing target episode of the webtoon content, the learning data including a predefined reference image,     
perform machine learning of a function for recognizing a target object in the plurality of images in the target episode based on a degree of matching with the reference image using the learning data[[.]],

recognize the target object in at least one image included in the webtoon content based on a result of the machine learning of the function,

generate a recognition result image by extracting an area including the recognized target object in the at least one image, and

generate a representative image related to the webtoon content based on the generated recognition result image.
< Remainder of Page Left Intentionally Blank >
Response to Arguments
Applicant’s amendments and remarks filed on 07/11/22 have been entered and fully considered and are found convincing. The grounds of rejection set forth in the previous office action are withdrawn as noted below.

Allowable Subject Matter
Claim(s) 1-8 and 10-17 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone or in combination, fails to teach or suggest the analysis of webtoon content in which the learned data is explicitly regarded to with respect to the episode of the webtoon content, the target object recognized is within the webtoon content based upon machine learning functions, and the generation of the representative image of explicitly related webtoon content. Further search and consideration yielded US 2018/0336415 A1, see 0186, teaching the generation of a variety of outputs utilizing machine learning including an image generated in response to an input, however, the generated image is provided based upon the previously learned episode of a webtoon content and recognized based upon a result of machine learning function from webtoon content. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382.  The examiner can normally be reached on M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDEEP SAINI/Primary Examiner, Art Unit 2661